Citation Nr: 0806197	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of establishing eligibility for death 
benefits from the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1971; he died in April 1992.  A March 2005 
Determination of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim of entitlement to recognition as surviving spouse of 
the veteran for VA death benefits.  This appeal to the Board 
of Veterans' Appeals (Board) stems from that adverse 
determination.  The Board remanded the case for additional 
development in March 2007; the case has now been returned to 
the Board for appellate review.

The appellant submitted a request for a Travel Board hearing 
in the VA Form 9 received in June 2005.  Subsequently, in an 
August 2005 written statement, the appellant withdrew her 
request for a Travel Board hearing.  The request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

When the appellant submitted her VA Form 21-534 in February 
2005, she provided an address in Dallas as her residence.  
When she submitted her Notice of Disagreement in (NOD) in 
March 2005, she provided another address; this address in 
Killeen, Texas was also provided on the VA Forms 21-4170 and 
21-4171 the appellant submitted in May 2005.  The June 2005 
Statement of the Case (SOC) was thereafter sent to the 
updated address and the appellant responded within two weeks 
by sending in a VA Form 9 that included the Killeen address.  
A July 2005 letter to the appellant from the RO was sent to 
the Killeen address and the appellant again promptly 
responded.  A copy of the Board remand was sent to the 
appellant's Killeen address.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Because no such notice was provided to the appellant before 
the March 2005 adverse determination, the case was remanded 
by the Board in March 2007.  The remand instructions directed 
that proper VCAA notice be provided to the appellant and that 
the AMC obtain a copy of the divorce decree from the 
veteran's marriage to the appellant.  

Thereafter, in April 2007, a notice letter was sent to the 
appellant at her former Dallas address.  The October 2007 
Supplemental Statement of the Case (SSOC) was also sent to 
the incorrect address.  It does not appear that the appellant 
ever received either one of these documents.  In addition, 
the AMC never made any attempt to obtain the divorce decree.  
The case was then returned to the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Post-remand, the AMC failed 
to provide the appellant with proper VCAA notice via failure 
to send correspondence to the appellant's current address.  
Due process requires that another VCAA-compliant notice 
letter and a copy of the October 2007 SSOC be sent to the 
appellant.  The AMC also did not take any affirmative action 
to obtain the Texas divorce decree in question.  Thus the AMC 
did not comply with the remand instructions.  
The Court further held that where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Therefore, to ensure 
full compliance with due process requirements, this case is 
REMANDED to the AMC/RO for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant at her 
current address of record of the 
information and evidence needed to 
substantiate her claim, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding her 
claim that she has in her possession.

2.  The AMC/RO must send the appellant a 
copy of the October 2007 SSOC; this 
should be directed to her current address 
of record.  

3.  The AMC/RO must obtain a copy of the 
divorce decree reportedly obtained in a 
Texas state court in January 1984 which 
ended the veteran's April 1982 marriage 
to the appellant, as well as all publicly 
available records regarding the Texas 
divorce proceedings.  All documents 
obtained must be associated with the 
claims file.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
her representative, if any, should also 
be informed of the negative results, and 
should be given an opportunity to submit 
the sought-after records.

4.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


